Citation Nr: 0731489	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which found that new and material evidence had 
not been submitted to reopen a claim for PTSD.

In June 2007, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned. A transcript is 
in the file.


FINDINGS OF FACT

1.  By rating decision in June 2000, the RO denied 
entitlement to service connection for PTSD; the veteran was 
notified of the decision but he did not initiate an appeal.

2.  The evidence associated with the claims file since the 
June 2000 RO decision does not tend to establish any material 
fact which was not previously of record, and fails to present 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2000 decision denying entitlement to 
service connection for PTSD is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the June 2000 
rating decision is not new and material, and the claim of 
entitlement to service connection for PTSD is not been 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in attachments to 
April 2004 correspondence of the information and evidence 
needed to substantiate and complete the claim.  The claim was 
readjudicated in a June 2004 statement of the case.  
Additional notice was provided in January 2004 and March 2006 
correspondence.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after sufficient notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The veteran's service medical records are devoid of pertinent 
complaints, treatment, findings, or diagnoses.  Moreover, the 
evidence preponderates against finding either that the 
veteran engaged in combat with the enemy during military 
service or that an in-service stressor can be independently 
verified.  In view of this evidentiary picture, referral of 
this case for a VA medical opinion as to whether any 
diagnosed PTSD originated in service would in essence place 
the reviewing physician in the role of a fact finder.  This 
is the Board's responsibility.  Accordingly, remanding the 
case to obtain a medical opinion regarding whether any 
diagnosed PTSD is etiologically related to service is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

Analysis

By rating action in June 2000 service connection for PTSD was 
denied.  In making that determination the RO found that the 
veteran had submitted no confirmed stressor information, nor 
had he had any combat service.  The veteran did not timely 
appeal this decision and it became final.

The veteran filed a request to reopen his claim for service 
connection for PTSD in January 2004 and was considered in a 
VA rating decision dated in April 2004.  

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available prior to June 2000 consisted of service 
medical records, substantial post-service private and VA 
treatment records, which indicated an initial diagnosis of 
PTSD in April 1999; an incomplete PTSD questionnaire with 
claimed stressors; and the veteran's DD 214 which indicated 
that he was a cargo specialist while in service.  Service 
records show that he had neither served in Vietnam or in 
combat.  His service medical records were devoid of 
complaints, treatment, findings, or diagnoses related to 
PTSD. 

Evidence received since the June 2000 RO denial consists of 
additional VA PTSD clinical records, the June 2007 Travel 
Board hearing transcript, and statements by the veteran.  In 
addition the file contains an October 2001 VA mental health 
attending physician's clinical notations of a history of 
alcohol dependence and cocaine use.  This examiner noted that 
the veteran had been given diagnosis of PTSD in past, but 
subsequent testing and clinical correlation did not support 
this diagnosis.  The examiner opined that he was skeptical 
that the veteran had any other primary psychiatric diagnosis 
other than substance use disorders.

This evidence is not material as the record continues to lack 
objective evidence verifying the occurrence of any claimed 
in-service stressor.  Rather, the evidence is merely 
cumulative of what has already been considered.  The record 
remains devoid of independently verifiable evidence which 
would corroborate an in-service stressor supporting a 
diagnosis of PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Accordingly, the newly received evidence 
proves nothing that was not previously shown, i.e., the 
veteran has a diagnosis of PTSD that he believes is service-
connected.  This is not material evidence within the context 
of 38 C.F.R. § 
3.156.

While the statements of the veteran which express his belief 
that his disability began during service, or is due to some 
in-service incident are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.

The Board acknowledges that since the June 2000 decision the 
RO conducted development in January 2004 to assist the 
appellant.  The veteran had submitted a vague and, in the 
absence of additional specific details, an unconfirmable 
February 2004 stressor statement.  Therein, he reported being 
frightened while stationed on Okinawa because it was an 
island surrounded by water; that he saw soldiers overdose on 
drugs and get killed in bar fights; and because he was 
fearful of native Japanese since he thought they were the 
enemy.  The veteran did not reveal the names of any soldiers 
he witnessed overdose or get killed in a bar fight, nor did 
he identify when and where there events occurred.  These 
factors reportedly caused the appellant to have nightmares.  
Notably, the RO found that none of these claims could be 
independently verified as a valid stressor to support a 
diagnosis of PTSD.  The Board concurs.  As such, this 
evidence does not raise a reasonable possibility of 
substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been presented, the 
claim of entitlement to service connection for post traumatic 
stress disorder is not reopened; the appeal is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


